Title: To Alexander Hamilton from Gouverneur Morris, 24 December 1792
From: Morris, Gouverneur
To: Hamilton, Alexander



Private:
Paris 24 decber 1792
My dear Sir

I wrote to you on the twenty fourth of October and have not since receivd any of your Letters. In that I acknowleged yours of the 22d of June. You will have seen from the public Prints the Wonderful Success of the french Arms arising from the following Causes. 1st. That the Enemy deceiv’d by the Emigrants counted too lightly on the Opposition he was to meet with. 2ly That from like Misinformation instead of attacking on the Northern Frontier back’d by the Resources of Flanders and those which the Ocean could supply, they came across the Ardennes to that Part of Champaign nicknam’d the lousy from its barrenness and misery. 3ly That in this Expedition, where the Difficulty of the Roads Transportation and Communication was the greatest they expected, it so happend that the Season usually dry and fair (when those bad Roads are at the best) was one continued Rain for two Months so that at length they were nearly stuck fast and had as much as they could do to drag back their Cannon &ca. thro the Mud. Lastly that France brought into the Field and has kept up untill very lately the immense Number of 600,000 Troops. This has been done at an Average Expence of about five Millions Sterling per Month beyond their Resources and yet they have ordered a like Army for the next Campaign and talk boldly of Meeting Great Britain also upon his Element. What say you to that Monsieur le Financier? But I will tell you in your Ear that in Spite of that Blustering they will do much to avoid a War with Britain if the People will let them but Truth is that the Populace of Paris influence in a great Degree the public Councils. I think they will have quite as many Men as they can maintain but what that may amount to is hard to determine.
Let me refer now to a Letter I wrote Yesterday. You will see that there is on one Side either a real Want of Comprehension or else a desire to place all Blame on the Shoulders of your Friend. If I may judge by what I have seen from Scipio this latter View is seconded. Now you know that I hate little Things as much as you do and more I cannot. Therefore my good Friend keep me clear of little People. If ever I am destin’d to act in that Business let me have a clear Line drawn and I will go strait forward but do not put me to the Draught with a Horse who looks behind him and tries to get his Neck out of the Collar. I have seen a great Deal of this and tell, I pray you, your friend Paulus that in like Manner as Tarquin has mov’d under the Guidance of Scipio so will others of his Agents. You must observe too that Men sometimes decline thro an apparent modesty to do their Duty when they mean thereby only to shew a resentful Sense of Disappointment and then if the Thing be not well done it is expected that Comparisons will be drawn in their Favor. Read mark learn and inwardly digest these Hints.
The Ministers here are most extraordinary People. They make nothing of Difficulties as you shall judge by a single Trait of Mr. Pache the Minister at War. He had sent Beurnonville to occupy the Moselle River down to Coblentz taking Treves and other Places in his Way. Now this Way lies thro a very difficult mountainous Country in which the Snow is already very deep therefore Beurnonville having got a little Neck of Land between the Saar and the Moselle puts his Troops into Winter Quarters pleading their nakedness as an Excuse. The Minister has sent him a Brace of Commissioners who have Power to impress in the Neighbourhood whatever may be needful for the Troops and then (their wants supplied) summon him to obey his orders. I have given to Mr. Jefferson a pretty full Account of the State of Things so that if you see that Account (which I take it is of Course) you may Measure by the Standard now given you of all other Affairs.
If I may venture to judge from Appearances there is now in the Wind a Storm not unlike that of the second of September. Whether it will burst or blow over it is impossible to determine.
Adieu   I am always truly yours

Gouv. Morris



P.S. On looking over this Letter it has occurred to me that I have never yet assigned a Reason why the Completion of the Payment of 6,000,000 ₶ which at Mr Short’s Request I had stipulated for with the Government lately abolished appeared to me desirable. In Effect, I left this as I do many other Things to the Sense of the gentle Reader but as Readers are sometimes ungentle it is not amiss to communicate that Reason to a Friend. I saw that the new Government would be hungry and would urge us for Money in the double View of obtaining an Acknowlegement of them as well as of supplying their Wants. It was therefore (I thought) right, to take a Position where we might say There is nothing due. This would leave open a question which it would be very delicate to answer either Way, as things appeard then, and as they are now that appearances have chang’d. You will have seen the Manœuvres to force me in that Entrenchement, but at last like your friend Genl. Lee I was quit at the Worst for a retrograde Manœuvre.—But I concluded that Supplies of Money to support the Colony of St Domingo would in all Events have been considered as a good and effectual Payment on our Part and had my Offer of recommending such Supplies been accepted, I would on that Ground have propos’d the Measure which anticipating the next Instalments would have still kept open the main Point as long as you should think proper. And thus my apparent Retreat was in Effect a Mode of more permanent Defence & this is more I believe than poor Lee could say for himself.

Alexander Hamilton Esqr.